Case 3:20-cv-05007-MAS-DEA Document 10-4 Filed 06/16/20 Page 1 of 1 PageID: 479




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 APFA, INC.                             )
                                        )
                                        )
                    Plaintiff,          )
                                        )
              vs.                       )      Case No. 3:20-cv-05007
                                        )
                                        )
 UATP MANAGEMENT, LLC,                  )
                                        )
                    Defendant.          )



                           CERTIFICATE OF SERVICE


       I hereby certify that on the 16th day of June, 2020, I will electronically file

 the foregoing with the Clerk of Court using the CM/ECF system, which will then

 send a notification of such filing (NEF) to all counsel of record.

                                                      Respectfully submitted by:

                                                      MARKS & KLEIN, LLP

 Dated:       June 16, 2020                           /s/ Brent M. Davis
                                                      Brent M. Davis
                                                      Attorney for APFA, Inc.
